Citation Nr: 0032525	
Decision Date: 12/13/00    Archive Date: 12/20/00	

DOCKET NO.  99-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty with the U. S. Navy from 
August 1945 to February 1947 and with the U. S. Army from 
July 1948 to April 1957.  This is an appeal from a December 
1998 rating action by the Department of Veterans Affairs (VA) 
Regional Office, St. Petersburg, Florida, which denied 
entitlement to service connection for a back disability.  


REMAND

The veteran's service records reflect that he was awarded the 
Silver Star Medal, Bronze Star Medal, Korean Service Medal 
with three Bronze Service Stars and the Purple Heart Medal.  

The only service medical records available consist of the 
veteran's physical examination for separation from service in 
April 1957 which reflected that clinical evaluation of the 
spine was normal.  There were also records obtained from the 
Office of the Surgeon General, Department of the Army 
reflecting that the veteran was treated in June 1953 for an 
abrasion of his hand.  It was indicated that he was a member 
of the Infantry, including airborne Infantry and airborne 
regiments.  

The National Personnel Records Center has advised that any 
other Army medical records of the veteran may have been 
destroyed by fire.  However, the regional office has not made 
a request for any Navy medical records of the veteran.

The veteran's initial claim for VA disability benefits was 
submitted in March 1997.  He claimed service connection for a 
back disability.  The veteran later maintained that he had 
injured his back while in the airborne unit.

The veteran's wife submitted a statement in which she 
indicated that on numerous occasions throughout their 
marriage, they had had to deal with his back problems.  She 
stated when the pain became too severe, he had to seek 
professional help from an orthopedic physician who in turn 
had sent him for physical therapy.  The record indicates that 
the veteran and his wife were married in July 1961.  

There are also statements from several of the veteran's 
children to the effect that they recall the veteran having 
back problems for as long as they could remember.  

The veteran also submitted several statements from former 
service associates who indicated that they had served with 
the veteran in the airborne unit and had made several 
practice jumps and two combat jumps in Korea.  They indicated 
that they jumped carrying heavy equipment weighing from 70 to 
80 pounds and landed on cold, rough terrain.  They indicated 
that the jumps resulted in many men suffering various 
injuries.

The veteran also submitted a September 1997 statement from a 
licensed physical therapist who indicated that he did not 
have any medical records pertaining to the veteran since 
records had only been kept for a five-year period. 

The Board notes that in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval or air organization of the United States during a 
period of war, campaign or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease if consistent with the circumstances, conditions 
or hardships of such service notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

The VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim in all cases unless no 
reasonable possibility exists that aid provided will help 
establish the claim.  The recent changes in the law no longer 
require that a claim be well grounded before the VA may 
assist the veteran.  This includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary for a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096,___, (2000) (to be codified at 38 
U.S.C.§§  5103 and 5103A).  In this case, on the basis of the 
evidence submitted by and on behalf of the veteran and with 
consideration of the provisions of 38 U.S.C.A.§  1154(b), the 
Board believes that additional information would be desirable 
and the case is REMANDED to the regional office for the 
following action:


1.  The regional office should contact 
the service department and request that 
the service department provide copies of 
any medical records of the veteran 
pertaining to his period of naval service 
from August 1945 to February 1947.  Any 
such records obtained should be included 
with the claims file.

2.  The veteran should be contacted and 
asked to provide copies of any award 
citations or other information from 
service that could be relevant to his 
claim.  He should also be asked to 
provide information regarding any recent 
private medical treatment for any 
condition

3.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of any back disability that may 
now be present.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiner should 
express an opinion as to whether any 
current back disability has been caused 
by parachute jumps by the veteran during 
his active military service.  The claims 
file is to be made available to the 
examiner for review.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(2000).

